Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2008

USA v. Ezell
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1874




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Ezell" (2008). 2008 Decisions. Paper 1584.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1584


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 06-1874




                           UNITED STATES OF AMERICA

                                           v.

                                   JAMAL EZELL,
                                           Appellant




                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            D.C. Criminal No. 02-cr-0815
                              (Honorable Jan E. DuBois)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 28, 2008

                        Before: SCIRICA, Chief Judge,
             RENDELL, Circuit Judge, and RODRIGUEZ, District Judge.*

                               (Filed: February 19, 2008)


                              OPINION OF THE COURT




   *
   The Honorable Joseph H. Rodriguez, United States District Judge for the District of
New Jersey, sitting by designation.
SCIRICA, Chief Judge.

       Defendant Jamal Ezell appeals his conviction and judgment of sentence. His

attorney has filed a motion to withdraw as counsel and has submitted a brief under Anders

v. California, 386 U.S. 738 (1967). Ezell filed a pro se brief. We will affirm.

                                              I.

       On December 17, 2002, Ezell was charged with six counts of robbery, 18 U.S.C. §

1951 (Hobbs Act) and § 2, and six counts of using a firearm during and in relation to a

crime of violence, 18 U.S.C. § 924(c) and § 2. Ezell, with the assistance of associates,

robbed six commercial establishments at gunpoint. During five of the robberies, the

victims were threatened and bound with either tape or electrical wire. At trial, the

government presented, inter alia, Ezell’s two written confessions and testimony of two of

Ezell’s associates. A jury convicted him on all charges and the district court sentenced

Ezell to a mandatory consecutive term of 132 years plus one day of imprisonment.

                                              II.

       Third Circuit Local Appellate Rule 109.2(a) provides: “[w]here, upon review of

the district court record, trial counsel is persuaded that the appeal presents no issue of

even arguable merit, trial counsel may file a motion to withdraw and supporting brief

pursuant to Anders v. California . . . .” Our inquiry when counsel submits an Anders brief

is “twofold: (1) whether counsel adequately fulfilled the rule’s requirements; and (2)




                                              2
whether an independent review of the record presents any nonfrivolous issues.” 1 Youla,
241 F.3d at 300. Since both Ezell and his counsel filed briefs, our review is guided by the

issues cited in the pro se and Anders briefs. See id. at 301. The issues raised are: (1)

sufficiency of the evidence regarding the interstate commerce element of the Hobbs Act;

(2) length of the sentence; (3) error in instructing the jury on the interstate commerce

element of the Hobbs Act; and (4) error for failing to give defendant’s requested interstate

commerce jury charge.2

                                             A.

       In his pro se brief, Ezell asserts the evidence, taken in the light most favorable to

the government, failed to establish that, as a result of the robberies, interstate commerce

was obstructed, delayed, or affected. See United States v. Idowu, 157 F.3d 265, 268 (3d

Cir. 1998) (articulating the sufficiency of the evidence standard). The Government need

only show “ the defendants’ conduct produced any interference with or effect upon

interstate commerce, whether slight, subtle or even potential . . . .” Haywood, 363 F.3d at

   1
    “The duties of counsel when preparing an Anders brief are (1) to satisfy the court that
counsel has thoroughly examined the record in search of appealable issues, and (2) to
explain why the issues are frivolous.” United States v. Youla, 241 F.3d 296, 300 (3d Cir.
2001). “An appeal on a matter of law is frivolous where none of the legal points are
arguable on their merits.” Id. at 301.
   2
     Issues three and four are not arguable on their merits. The district court properly
instructed the jury on the interstate commerce element for Hobbs Act robbery. The
charge is consistent with our precedent, see e.g., United States v. Haywood, 363 F.3d 200
(3d Cir. 2004), and, contrary to Ezell’s contentions, did not direct a verdict, amend the
indictment, mislead the jury, or create a variance. Further, the district court was not
required to accept Ezell’s suggested jury charge.

                                              3
210. “Moreover, a jury may infer that interstate commerce was affected to some minimal

degree from a showing that the business assets were depleted.” Id. at 210; see also

United States v. Clausen, 328 F.3d 708, 711 (3d Cir. 2003) (“In any individual case, proof

of a de minimis effect on interstate commerce is all that is required.”). Here, the

Government offered evidence that the businesses Ezell robbed purchased supplies and

sold products outside of Pennsylvania and the robberies depleted the assets of the

businesses. Accordingly, there is substantial evidence to support the jury’s guilty verdict.

                                             B.

         As noted, Ezell was sentenced to a mandatory consecutive term of 132 years plus

one day.3 During sentencing, Ezell asserted United States v. Booker, 543 U.S. 220

(2005), rendered the penalty provisions of § 924(c) advisory4 and that the 132-year

mandatory minimum sentence is not required under § 924(c).5




   3
     One hundred and twenty-five years of the sentence were imposed under 18 U.S.C. §
924(c)(1)(C) for “a second or subsequent conviction under this subsection.” Without
consideration of the § 924(c) charges, the Guideline Imprisonment Range for Ezell’s
history and conduct would be 168 to 210 months.
   4
     In United States v. Kellum, we rejected the argument that a district court has authority
under 18 U.S.C. § 3553(a) to impose a sentence below the statutory minimum if it
believes the statutory minimum is greater than necessary to achieve the goals of
sentencing. 356 F.3d 285, 289 (3d Cir. 2004). The two narrow exceptions in 18 U.S.C. §
3553(e) and (f) are “the only authority a district court has to depart below a mandatory
minimum sentence . . . .” Id.
   5
       This argument is foreclosed by Deal v. United States, 508 U.S. 129 (1993).

                                              4
       Further, Ezell brought an as-applied challenge to his § 924(c) sentence under the

Eighth Amendment, the principle of separation of powers, and due process. In United

States v. Walker, we rejected a similar claim challenging a 55-year consecutive mandatory

minimum sentence, concluding § 924(c) does not violate due process or separation of

powers. 473 F.3d 71, 76 (3d Cir. 2007). Guided by the requirement that we grant

“substantial deference to the broad authority that legislatures necessarily possess in

determining the types and limits of punishments for crimes,” we found that the “harshness

of [defendant’s] 55-year mandatory consecutive sentence, balanced against the gravity of

his offenses, does not violate the proportionality principle of the Eighth Amendment.” Id.

at 82-83. During a two week period, Ezell, together with his associates, robbed six

commercial establishments at gunpoint. On five occasions, they bound their victims

before leaving the building. In light of Ezell’s repeated violent conduct, the sentence

imposed is not grossly disproportionate to the gravity of the crimes in violation of the

Eighth Amendment.

                                             III.

       For the foregoing reasons, we will affirm the conviction and judgment of sentence.

Defense counsel’s motion to withdraw is granted.




                                              5